Citation Nr: 1630801	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-09 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on service connection for the cause of the Veteran's death).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1959 to February 1967.  The Veteran died in August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO); it is now in the jurisdiction of the St. Petersburg, Florida, RO.  In May 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issue of entitlement to a DIC under 38 C.F.R. § 1318 was raised on the record at the May 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate reflects that he died of acute leukemia.  The appellant has raised three theories of entitlement to service connection for his cause of death: (1) on a presumptive basis, based on Agent Orange exposure; (2) due to exposure to jet fuel, benzene, and other chemicals as a result of his in-service work on the flight line; and (3) as related to an unknown blood disability that first manifested during active service.  (See, e.g., correspondence received November 2010 and hearing transcript, page 6.)

After review of the record, the Board finds that it is incomplete.  In the February 2013 statement of the case, the AOJ stated that the Veteran's military occupational specialty (MOS) was cook, that he was assigned administrative duties, and that there is no evidence that he worked on the flight line.  However, the appellant provided a portion of the Veteran's enlisted brief that indicates that from 1964 to 1966 his duty title was "AeroSpGndEqpRepman."  Furthermore, a January 1965 service treatment record (STR) indicates that (in the context of an audiological review) the Veteran worked on the flight line.  An April 1965 STR indicates that he was treated after battery acid splashed in his eyes.  Thus, the Board notes that there is support in the record for the appellant's contention that her spouse's military service included work on the flight line.  

Notably, the records supporting a finding of flight line service apparently date from the Veteran's second period of service.  The record contains a DD Form 214 covering service from August 1959 to February 1963.  There is a typed notation in the upper left-hand corner indicating that, in February 1963, the Veteran reenlisted for a period of 4 years.  The DD Form 214 from the Veteran's second period of service is not yet associated with the claims file; on remand, it should be obtained and associated with the record.  

Additionally, both the Veteran and the appellant (who was married to the Veteran during his second period of service) reported that he served in Vietnam; they are competent to report facts capable of lay observation.  The Veteran's complete personnel record (which may corroborate the claimed service in Southeast Asia or in a flight line MOS) has not yet been associated with the record.  On remand, the complete personnel file must be obtained and associated with the record.

Next, in correspondence received in May 2013, the appellant asserted that the Veteran was hospitalized twice at MacDill Air Force Base (AFB) during active service, to include for treatment of an unknown blood disability and in the heart ward.  (The Board notes that the Veteran's service summary from his enlisted brief indicates that he was stationed at MacDill AFB while married to the appellant, who is thus competent to report her lay observations as to periods of hospitalization.)  Those records may have been stored separately from the Veteran's STRs.  On remand, exhaustive development is necessary to locate and associate with the record all available STRs, to specifically include any (separately stored) records of inpatient treatment.

Furthermore, the latest VA treatment records available regarding the Veteran's leukemia/blood disability date from April 2009.  However, the record indicates that the Veteran received additional VA inpatient treatment in May, June, and July 2009.  (See VA reports of hospitalization).  As records associated with this treatment may be pertinent to the claim (and are constructively of record), they must be sought on remand.

Finally, the existing record suggests that the Veteran did serve on the flight line, and the appellant has provided treatise evidence indicating that exposure to jet fuel/benzene may be linked to leukemia.  Consequently, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   The AOJ should arrange for exhaustive development to secure for association with the record copies of the Veteran's complete service personnel and medical files, to specifically include: (1) the DD Form 214 from his second period of service; (2) his complete personnel file; (3) records of any inpatient treatment at MacDill AFB between February 1964 and February 1967; and (4) any STRs not already associated with the record.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the appellant should be so notified.  The scope of the search must be noted in the record.

The AOJ should thereafter make a formal finding for the record as to whether the Veteran served in Vietnam or was exposed to jet fuel/benzene.  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

2.   The AOJ should also secure for the record all records of VA treatment the Veteran received for blood disability (to include leukemia, thrombocytopenia, and myelodysplastic syndrome) after April 2009 (that are not already associated with the claims file.)

3.  After the above development has been completed, the AOJ should secure an advisory medical opinion by an oncologist or hematologist.  Upon review of the completed record, the specialist should provide an advisory opinion regarding the likely etiology of the Veteran's leukemia, to include consideration of any blood disorders treated in service or exposure to jet fuel/benzene or other chemicals (if shown in the expanded record).  If the Veteran's leukemia is determined to be unrelated to service, the consulting physician should identify the etiology considered more likely. 

The consulting provider should include rationale with all opinions, citing to supporting clinical data and medical literature, as deemed appropriate.
 
4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




